PER CURIAM.
Claimant, having received an award of 16 degrees for unscheduled disability from the Closing and Evaluation Division of the Workmen’s Compensation Board, appeals, contending that he is permanently and totally disabled as a result of the injury which was the basis of the award. We agree with the hearing officer, the Workmen’s Compensation Board and the circuit court, all of whom found that the award made was sufficient.
The claimant urges that we give no weight to the finding of the hearing officer, because he made no specific finding as to claimant’s credibility. In this he is incorrect.
*530The resolution of this depends for the most part on the credibility of the claimant, and in view of claimant’s testimony the only reasonable conclusion that can be drawn is that the hearing officer for the most part didn’t believe him. Both parties produced medical evidence. Even the claimant’s medical witnesses did not support the claims of extreme disability articulated by the claimant.
As in Bird v. GAF Corporation, 8 Or App 443, 494 P2d 255, decided March 16, 1972, no purpose would be served by setting forth a detailed summary and analysis of the evidence.
Affirmed.